DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 9 August 2022.
Claim 6 has been added.
Claim 2 has been canceled.
Claim(s) 1 and 3-6 is/are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant's arguments/amendments with respect to the interpretation of claims 4 and 5 under 35 U.S.C. 112(f) have been fully considered and are persuasive. The interpretation of claims 4 and 5 under 35 U.S.C. 112(f) has been withdrawn.
Applicant's arguments/amendments with respect to the rejection of claim(s) 2-5 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim(s) 2-5 under 35 U.S.C. 112(b) has been withdrawn.
The previous rejections of claim(s) 1 and 3-6 under 35 U.S.C. 103 over Wellborn et al. are withdrawn in consideration of the amended claims. Applicant amendments/arguments, see remarks at page(s) 9-15, filed 9 August 2022, have been fully considered and are partially persuasive. Specifically, the previous prior art does not teach “after an autonomous vehicle stops at a position and launches a drone, when the autonomous vehicle moves in accordance with a road situation, an onboard apparatus transmits, to the drone, information on a new stop position after movement of the autonomous vehicle”, i.e., feature A. However, upon further consideration, a new ground(s) of rejection is made over Wellborn et al. (US 20170213308 A1) in view of Ignaczak et al. (US 20170249846 A1) and in further view of Banvait et al. (US 20190220819 A1).
Applicant argues that “the Examiner's conclusory statements are insufficient to establish a prima facie rejection because no articulated reasoning with rational underpinning was given, and no explanation as to exactly how the combination or modification could have been made was provided.”
Examiner’s Response:
See MPEP 2141(I). When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
Applicant argues that both “Wellborn et al. is an improper primary reference, Ignaczak et al., Suen et al. and Arden et al. are improper secondary references, and Applicant's claims are patentably distinct with respect thereto, as well as no teaching in existence to suggest the combination of any of the cited references.” All references are related to either autonomous vehicle passenger transportation systems or autonomous vehicle systems. Examiner, in the previous rejection, provided reasons it would be predictable to combine the elements in the same or similar field to improve the system of Wellborn.
Therefore, the Examiner provided statements and proper motivation that are sufficient to establish a prima facie rejection and respectfully disagrees.  Therefore, Applicant argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wellborn et al. (US. Pub. No. 20170213308 A1) in view of Ignaczak et al. (US. Pub. No. 20170249846 A1) and in further view of Banvait et al. (US 20190220819 A1).
Regarding claim 1:
	Wellborn teaches:
A pickup system comprising: a vehicle dispatch center communicating with a mobile terminal carried by a customer (see at least sections [0017], [0034], and [0042-[0048] regarding an autonomous vehicle based transportation system or centralized dispatch center wherein the transportation system includes backend server systems which communicate with user devices.)
an autonomous vehicle communicating with the vehicle dispatch center (see at least sections [0017], [0034], and [0042-[0048] regarding an autonomous vehicle based transportation system centralized dispatch center wherein the transportation system includes various autonomous vehicles being dispatched and controlled (i.e. communicated with).)
wherein when a request to pick up the customer is inputted to the mobile terminal carried by the customer, the mobile terminal transmits, to the vehicle dispatch center, a pickup request of the customer (see at least the abstract and sections [0018], [0034]-[0036], [0039], [0041], and [0043]-[0045] regarding ride requests made via a user device and the transportation system receiving ride requests.)
position information of the customer (see at least section [0018], [0034]-[0035], [0037], [0039], [0041], and [0043] regarding identifying a real-time geographic position of the passenger or a user device in the possession of the passenger.)
the vehicle dispatch center transmits, to the autonomous vehicle, a pickup command of the customer, the position information of the customer (see at least sections [0017], [0028], [0034], and [0042-[0048] regarding an autonomous vehicle based transportation system centralized dispatch center wherein the transportation system includes various autonomous vehicles being dispatched and controlled (i.e. communicated with). Also, see at least sections [0018] and [0028] regarding autonomous vehicles including GPS receivers and location determining hardware.)
Wellborn does not explicitly teach a drone mounted on the autonomous vehicle, communicating with the autonomous vehicle, and having a camera; and face image information of the customer; the vehicle dispatch center transmits, to the autonomous vehicle, a pickup command of the customer, the autonomous vehicle transmits, to the drone, the pickup command of the customer, the position information of the customer, and the face image information of the customer, the autonomous vehicle autonomously drives to a position where a parking of the autonomous vehicle is allowed close to the customer, stops at the position, and launches the drone, and the drone moves close to the customer, recognizes a face image captured by the camera to detect the customer, and guides the customer that is detected to the autonomous vehicle, the autonomous vehicle includes an onboard apparatus and an autonomous driving apparatus, the onboard apparatus communicates with the vehicles dispatch center, the drone, and the mobile terminal, the autonomous driving apparatus communicates with the onboard apparatus, and autonomously drives the autonomous vehicle to the position commanded by the onboard apparatus, and after the autonomous vehicle stops at the position and launches the drone, when the autonomous vehicle moves in accordance with a road situation, the onboard apparatus transmits, to the drone, information on a new stop position after movement of the autonomous vehicle.
	Ignaczak teaches:
and a drone mounted on the autonomous vehicle (see at least section [0002]-[0003], [0016], and [0033] regarding a docked drone on the vehicle.)
communicating with the autonomous vehicle (see at least sections [0013] regarding a communication link between a vehicle and drone.)
and having a camera (see at least sections [0012], [0015], and [0019] regarding a drone camera or imaging capture device for a drone.)
and face image information of the customer (see at least sections [0009]-[0010] and [0021]-[0023] regarding facial characteristics of a passenger that is being searched for.)
the autonomous vehicle transmits, to the drone, the pickup command of the customer, the position information of the customer, and communicating the face image information of the customer (see at least sections [0008], [0010], [0013], [0017], [0021], and [0025] regarding communications with the drone which could include facial characteristics, relative location, and etc.) 
the autonomous vehicle autonomously drives to a position where a parking of the autonomous vehicle is allowed close to the customer, stops at the position, and launches the drone (see at least sections [0017] and [0022] regarding a vehicle being in or close to a pick-up area (i.e. drove there), then provides a drone with an image of the passenger, and launches the drone to search for the passenger.)
and the drone moves close to the customer, recognizes a face image captured by the camera to detect the customer, and guides the customer that is detected to the autonomous vehicle (see at the abstract and sections [0018], [0020], [0026], and [0032] regarding guiding the passenger back to the autonomous vehicle. Also, see sections [0010] and [0020] regarding identifying a target passenger.)
the autonomous vehicle includes an onboard apparatus (see at least sections [0008] and [0013] regarding a vehicle equipped with a communications antenna.)
and an autonomous driving apparatus (see at least sections [0010] regarding a SCU and/or control unit.)
the onboard apparatus communicates with the vehicle dispatch center and the mobile terminal (see at least sections [0008] and [0013] regarding a vehicle equipped with a communications antenna for vehicle to infrastructure communications.)
the onboard apparatus communicates with the drone (see at least sections [0008] and [0013] regarding a vehicle equipped with a communications antenna to accommodate communications with a drone.)
and the autonomous driving apparatus communicates with the onboard apparatus (see at least sections [0010] regarding a control unit and vehicle communications bus (i.e. allows hardware on the vehicle to communicate).)
and autonomously drives the autonomous vehicle to a position commanded by the onboard apparatus (see at least sections [0008], [0016], and [0017] regarding a vehicle enroute to a passenger location or pick-up location (i.e. autonomously drives to a target passenger location).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle based transportation system of Wellborn to provide a drone mounted on the autonomous vehicle, communicating with the autonomous vehicle, and having a camera; and face image information of the customer; the vehicle dispatch center transmits, to the autonomous vehicle, a pickup command of the customer, the autonomous vehicle transmits, to the drone, the pickup command of the customer, the position information of the customer, and the face image information of the customer, the autonomous vehicle autonomously drives to a position where a parking of the autonomous vehicle is allowed close to the customer, stops at the position, and launches the drone, and the drone moves close to the customer, recognizes a face image captured by the camera to detect the customer, and guides the customer that is detected to the autonomous vehicle, the autonomous vehicle includes an onboard apparatus and an autonomous driving apparatus, the onboard apparatus communicates with the vehicles dispatch center, the drone, and the mobile terminal, the autonomous driving apparatus communicates with the onboard apparatus, and autonomously drives the autonomous vehicle to the position commanded by the onboard apparatus, as taught by Ignaczak, to provide a passenger locator drone to dispatch and locate a target passenger in a crowd of people (Ignaczak at ¶[0008]) by matching the facial characteristics of a target passenger to find the target passenger in a crowd (Ignaczak at ¶[0021]) to guide the passenger back to the autonomous passenger vehicle. (Ignaczak at ¶[0018])
The combination of Wellborn and Ignaczak does not explicitly teach after the autonomous vehicle stops at the position and launches the drone, when the autonomous vehicle moves in accordance with a road situation, the onboard apparatus transmits, to the drone, information on a new stop position after movement of the autonomous vehicle.
Banvait teaches:
and after the autonomous vehicle stops at the position and launches the drone, when the autonomous vehicle moves in accordance with a road situation (see at least [0014] regarding deploying a drone if there is a traffic jam (i.e., road situation) and [0029], [0034], and [0048] regarding the autonomous vehicle updating the aerial vehicle of the current location so that the aerial vehicle may know how to return to the autonomous vehicle.)
the onboard apparatus transmits, to the drone, information on a new stop position after movement of the autonomous vehicle (see at least [0029], [0034], and [0048] regarding the autonomous vehicle updating the aerial vehicle of the current location so that the aerial vehicle may know how to return to the autonomous vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle based transportation system of Wellborn as modified by Ignaczak to provide the autonomous vehicle stopping at the position and launching the drone, when the autonomous vehicle moves in accordance with a road situation, the onboard apparatus transmits, to the drone, information on a new stop position after movement of the autonomous vehicle, as taught by Banvait, to provide a periodic location update to the aerial vehicle or drone so that the aerial vehicle or drone may know how to return/find the autonomous vehicle. (Banvait at ¶[0029])

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wellborn et al. (US 20170213308 A1) in view of Ignaczak et al. (US 20170249846 A1) and in further view of Banvait et al. (US 20190220819 A1), as applied to claim 1 above, and in further view of Suen et al. (US 20190186918 A1).
Regarding claim 3:
Wellborn does not explicitly teach wherein the drone is configured to: calculate a direction toward the customer from a current position of the drone based on the position information of the customer; capture one or more face images of one or more persons existing in a vicinity of the customer by the camera when the drone flies to the vicinity of the customer; detect the customer based on the one or more face images that are captured; notify the customer that is detected of an arrival for pickup by a voice guidance; and guide the customer by the voice guidance by hovering slightly ahead of the customer along a guide route from the current position of the drone toward the autonomous vehicle. 
Ignaczak teaches:
wherein the drone is configured to: calculate a direction toward the customer from a current position of the drone based on the position information of the customer (see at least sections [0021] and [0027] regarding a drone being provided coordinates and relative position of the person (i.e. which could inherently give the drone a direction to follow to get to the search area of the customer).)
capture one or more face images of one or more persons existing in a vicinity of the customer by the camera when the drone flies to the vicinity of the customer (see at least sections [0010], [0012], [0018], [0021], and [0027] regarding an imaging capture device for capturing images of a passenger and facial recognition.)
detect the customer based on the one or more face images that are captured (see at least sections [0010], [0012], [0018], [0021], and [0027] regarding an imaging capture device for capturing images of a passenger and facial recognition.)
notify the customer that is detected of an arrival for pickup by a voice guidance (see at least sections [0018] regarding messaging the passenger of detection (i.e. aural message).)
and guide the customer by the voice guidance by hovering slightly ahead of the customer along a guide route from the current position of the drone toward the autonomous vehicle (see at least sections [0018], [0020], [0026], and [0032] regarding guiding a passenger to the autonomous vehicle.)
The combination of Wellborn and Ignaczak discloses the claimed invention, as discussed above, except for the step of guiding the customer by the voice guidance. It would have been an obvious matter of design choice to modify the teachings of Wellborn in view of Ignaczak to provide the step of guiding the customer by the voice guidance. Since the applicant has not disclosed that guiding the customer by the voice guidance solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Wellborn in view of Ignaczak will perform the invention as claimed by the applicant with any means, method, or product to guide the customer by the voice guidance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle based transportation system of Wellborn to provide wherein the drone is configured to: calculate a direction toward the customer from a current position of the drone based on the position information of the customer; capture one or more face images of one or more persons existing in a vicinity of the customer by the camera when the drone flies to the vicinity of the customer; detect the customer based on the one or more face images that are captured; notify the customer that is detected of an arrival for pickup by a voice guidance, as taught by Ignaczak, to provide a passenger locator drone to dispatch and locate a target passenger in a crowd of people (Ignaczak at ¶[0008]) by matching the facial characteristics of a target passenger to find the target passenger in a crowd (Ignaczak at ¶[0021]) to guide the passenger back to the autonomous passenger vehicle (Ignaczak at ¶[0018]) to assist the rendezvous of an autonomous vehicle and target passenger. (Ignaczak at ¶[0001])
The combination of Wellborn, Ignaczak, and Banvait does not explicitly teach wherein the drone is configured to: avoid an obstacle existing in the direction toward the customer during a flight toward the customer.
	Suen teaches:
avoid an obstacle existing in the direction toward the customer during a flight toward the customer (see at least the abstract and section [0012] regarding obstacle avoidance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle based transportation system of Wellborn as modified by Ignaczak as modified by Banvait to provide wherein the drone is configured to: avoid an obstacle existing in the direction toward the customer during a flight toward the customer, as taught by Suen, to provide avoiding an obstacle and continuing with the original planned flight route or task (e.g., searching for a target passenger) after avoiding the obstacle(s). (Suen at ¶[0007])

	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wellborn et al. (US 20170213308 A1) in view of Ignaczak et al. (US 20170249846 A1) and in further view of Banvait et al. (US 20190220819 A1) in further view of Suen et al. (US 20190186918 A1), as applied to claim 3 above, and in further view of Arden et al. (US 10379537 B1).
Regarding claim 4:
The combination of Wellborn, Ignaczak, Banvait, and Suen does not explicitly teach wherein the onboard apparatus is configured to transmit, to the mobile terminal carried by the customer, a message indicating a failure of customer detection and a message requesting a response when the drone fails to detect the customer after flying to the vicinity of the customer.
	Arden teaches:
wherein the onboard apparatus is configured to transmit, to the mobile terminal carried by the customer, a message indicating a failure of customer detection (see at least the abstract and Col. 1, lines 25-48, and Col. 2, lines 5-23, regarding providing a notification that a passenger has not been authenticated (i.e. failure of customer detection).)
a message requesting a response when the drone fails to detect the customer after flying to the vicinity of the customer (see at least the abstract and Col. 1, lines 25-48, and Col. 2, lines 5-23, regarding the autonomous vehicle sending multiple notifications to the user when the autonomous vehicle fails to authenticate the user after a predetermined amount of time (i.e. trying to get a response from the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle based transportation system of Wellborn as modified by Ignaczak as modified by Banvait as modified by Suen to provide wherein the onboard apparatus is configured to transmit, to the mobile terminal carried by the customer, a message indicating a failure of customer detection and a message requesting a response when the drone fails to detect the customer after flying to the vicinity of the customer, as taught by Arden, to provide the user notifications when the passenger has not been identified before cancelling the trip which results in the vehicle leaving without the passenger. (Arden at Col. 2, line 57 to Col. 3, line 3)

Regarding claim 5:
The combination of Wellborn, Ignaczak, Banvait, and Suen does not explicitly teach wherein the onboard apparatus is configured to cancel a pickup of the customer and return the drone to the autonomous vehicle when no response is received from the customer after transmitting the message requesting the response.
	Arden teaches:
wherein the onboard apparatus is configured to cancel a pickup of the customer (see at least the abstract and Col. 1, lines 25-48, and Col. 2, lines 5-23, regarding cancelling a pickup after failure to authenticate a user after a predetermined amount of time.)
While Arden does not explicitly teach returning the drone to the autonomous vehicle when no response is received from the customer after transmitting the message requesting the response, Arden does teach cancelling a pickup after failure to authenticate a user after a predetermined amount of time and moving away without the passenger (i.e. continuing on with operations) and in combination with Ignaczak, this could include a drone returning to its base station or docking location to continue on with operations when it is no longer picking up the current target passenger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle based transportation system of Wellborn as modified by Ignaczak as modified by Banvait as modified by Suen to provide wherein the onboard apparatus is configured to transmit, to the mobile terminal carried by the customer, a message indicating a failure of customer detection and a message requesting a response when the drone fails to detect the customer after flying to the vicinity of the customer, as taught by Arden, to provide moving the vehicle and continuing operations without the user if the pickup is cancelled. (Arden at Col. 2, line 57 to Col. 3, line 3)

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wellborn et al. (US 20170213308 A1) in view of Ignaczak et al. (US 20170249846 A1) and in further view of Banvait et al. (US 20190220819 A1), as applied to claim 1 above, and in further view of Siegel et al. (US 20150370251 A1).
Regarding claim 6:
	Wellborn does not explicitly teach wherein, when the autonomous vehicle moves while the drone guides the customer and returns to the autonomous vehicle.
	Ignaczak teaches:
wherein, when the autonomous vehicle moves while the drone guides the customer and returns to the autonomous vehicle (see at the abstract and sections [0018], [0020], [0026], and [0032] regarding guiding the passenger back to the autonomous vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle based transportation system of Wellborn to provide wherein, when the autonomous vehicle moves while the drone guides the customer and returns to the autonomous vehicle, as taught by Ignaczak, to provide a passenger locator drone to dispatch and locate a target passenger in a crowd of people (Ignaczak at ¶[0008]) to guide the passenger back to the autonomous passenger vehicle (Ignaczak at ¶[0018]) to assist the target passenger to rendezvous with the autonomous vehicle. (Ignaczak at ¶[0001])
	The combination of Wellborn and Ignaczak does not explicitly teach the onboard apparatus including a processor: transmits, to the drone, the information on the new stop position after the movement of the autonomous vehicle; receives information on a current position of the drone; calculates a guide route from the received current position of the drone to the new stop position of the autonomous vehicle; and transmits, to the drone, information on the calculated guide route.
	Banvait teaches:
the onboard apparatus including a processor: transmits, to the drone, the information on the new stop position after the movement of the autonomous vehicle (see at least [0029], [0034], and [0048] regarding the autonomous vehicle updating the aerial vehicle of the current location so that the aerial vehicle may know how to return to the autonomous vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle based transportation system of Wellborn as modified by Ignaczak to provide onboard apparatus including a processor: transmits, to the drone, the information on the new stop position after the movement of the autonomous vehicle, as taught by Banvait, to provide a periodic location update to the aerial vehicle or drone so that the aerial vehicle or drone may know how to return/find the autonomous vehicle. (Banvait at ¶[0029])
The combination of Wellborn, Ignaczak, and Banvait does not explicitly teach receives information on a current position of the drone; calculates a guide route from the received current position of the drone to the new stop position of the autonomous vehicle; and transmits, to the drone, information on the calculated guide route.
Siegel teaches:
receives information on a current position of the drone (see at least [0013] and [0038] regarding drone location and exchanging drone location to the vehicle)
calculates a guide route from the received current position of the drone to the new stop position of the autonomous vehicle (see at least [0014], [0062], [0111], and [0128] regarding developing a new rendezvous position and flight path of the drone to meet at the updated rendezvous position.)
and transmits, to the drone, information on the calculated guide route (see at least [0014], [0062], [0111], and [0128] regarding a processor using location information along with a vehicle navigation route to plan the flight path of a drone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle based transportation system of Wellborn as modified by Ignaczak as modified by Banvait to receiving information on a current position of the drone; calculating a guide route from the received current position of the drone to the new stop position of the autonomous vehicle; and transmitting, to the drone, information on the calculated guide route, as taught by Siegel, to provide exchanging of information between vehicles or systems (Siegel at [0020]) for improving the routing of a drone. (Siegel at ¶[0066])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666      

/AARON L TROOST/Primary Examiner, Art Unit 3666